DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 12 August 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1, 8-11, and 18-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 11, and 20 each require at least a video encoding code rate control method of a terminal device, the method comprising: obtaining, by processing circuitry of the terminal device, a space domain complexity and a time domain complexity of a first picture frame in a video stream; updating, by the processing circuitry, a first target bit of the first picture frame to a second target bit according to the space domain complexity and the time domain complexity; updating, by the processing circuitry, a first initial quantization parameter of the first picture frame to a second initial quantization 
The prior arts on record teach the following: a video encoding code rate control method of a terminal device, the method comprising: obtaining, by processing circuitry of the terminal device, a space domain complexity and a time domain complexity of a first picture frame in a video stream; updating, by the processing circuitry, a first target bit of the first picture frame to a second target bit according to the space domain complexity and the time domain complexity; updating, by the processing circuitry, a first initial quantization parameter of the first picture frame to a second initial quantization parameter, a compressed code stream of the first picture frame according to the second target bit and the second initial quantization parameter.

However, none of the prior arts disclose updating, by the processing circuitry, a first initial quantization parameter of the first picture frame to a second initial quantization parameter according to a ratio of the space domain complexity of the first picture frame and a space domain complexity of a second picture frame; and generating, by the processing circuitry, a compressed code stream of the first picture frame according to the second target bit and the second initial quantization parameter in combination with the other features as stated in claims 1, 11, and 20. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/Jared Walker/Primary Examiner, Art Unit 2426